*309In an action for a divorce and ancillary relief, the defendant appeals from (1) an order of the Supreme Court, Westchester County (Shapiro, J.), dated July 25, 2002, which, inter alia, granted the plaintiffs motion for support arrears and denied his cross motion for a downward modification of maintenance, and (2) an order of the same court dated December 10, 2002, which denied his motion for leave to reargue the motion and the cross motion.
Ordered that the appeal from the order dated December 10, 2002, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated July 25, 2002, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
Pursuant to Domestic Relations Law § 236 (B) (9) (b), the Supreme Court may modify any prior order or judgment with respect to maintenance. The party seeking the modification has the burden of establishing the existence of a “substantial change in circumstances” warranting the modification (Klapper v Klapper, 204 AD2d 518 [1994]; Rosen v Rosen, 193 AD2d 661 [1993]). Here, the defendant failed to meet that burden. His assertions concerning his current financial circumstances were not only unsubstantiated, but also vague and conclusory (see Rosen v Rosen, supra; Praeger v Praeger, 162 AD2d 671 [1990]).
The defendant’s remaining contentions are without merit. Santucci, J.R, S. Miller, Goldstein and Cozier, JJ., concur.